DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 3 of instant Claims 1 and 13, Applicants do not specific if the claimed “80°” is in Fahrenheit or Celsius.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevernage CA_2973417_A1.
1.	Regarding Claims 1-4, 6, and 7, Bevernage discloses a covering panel and process of producing thereof (Title) comprising a substrate (corresponds to claimed carrier material) with a top layer over it (corresponds to claimed top layer) (Abstract). The Examiner submits that these two together will correspond to the claimed multilayer sheet material. Bevernage also discloses that said substrate (corresponds to claimed carrier material) can be made of rigid PVC (Page 37, Lines 27-32), as is being claimed in instant Claim 1. Bevernage discloses further that said top layer can comprise a wear layer (corresponds to claimed wear layer or instant Claim 2) and a print layer (corresponds to claimed decorative layer of instant Claim 2) that has a printed design (corresponds to claimed decorative effect with a print of instant Claim 2); wherein said top layer can comprise PVC (Page 14, Line 35 – Page 15, Line 5) and said wear layer can be applied on top of said print layer (corresponding to claimed decorative layer) (Page 15, Line 27-28), as is being claimed in instant Claim 3. Furthermore, Bevernage discloses having a reinforcement layer (corresponds to claimed stabilizing layer) that can be placed on the underside of said substrate (corresponds to claimed carrier material) and made of PVC (Page 24, Lines 9-32), as is being claimed in instant Claim 4. Bevernage discloses said print layer (corresponding to claimed decorative layer) can be made of PVC (Page 16, Line 3) as is being claimed in instant Claim 2. Bevernage also discloses that said wear layer (corresponds to claimed wear layer) can be transparent and have a thickness ranging from 0.1 mm and 1 mm (Page 16, Lines 28-31) as is being claimed in instant Claims 2 and 3. Also, Bevernage discloses having adhesives between its substrate (corresponds to claimed carrier material) and underlayer (corresponds to claimed bottom layer) that can be made of EVA (Page 31, Lines 16-18; 29-32), as is being claimed in instant Claims 6 and 7. Bevernage discloses that its substrate (corresponds to claimed carrier material) can have an elastic modulus greater than 1000 N/mm2 (Page 12, Line 35 – Page 13, Line 7) along with a shrinkage that can be well below the maximum 0.2% being claimed in instant Claim 1 (Table 2). Given that Bevernage discloses using substantially the same top layers, wear layers, print layers, stabilizing layers, bottom layers, adhesives as that being claimed by Applicants, it would be expected for these layers in combination with its substrate (corresponds to claimed carrier material) to have a total combined elastic modulus and shrinkage after heating to 80 and cooling back to room temperature that will inherently be similar to that being claimed in instant Claim 1. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
2.	Regarding Claim 5, although Bevernage does not explicitly disclose its reinforcement layer (corresponds to claimed stabilizing layer) having the same thickness as its top layer, the Examiner submits that this would be dependent upon the stability that the reinforcement layer brings to the panel and would vary based on the end-product specifications. Applicants have not indicated how this feature is unobvious and imparts unexpected and surprising properties.
Claim(s) 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevernage CA_2973417_A1, as applied to Claims 1-7, and in view of Michel WO_2015033325_A (see USPA_20160229105_A1).
3.	Regarding Claims 8-12 and 14-19, Bevernage does not disclose the claimed process methods.
4.	Michel discloses a sheet material in which a polymer mass is melted under pressure, subsequently forced through an extruder head in the form of a plate-shaped plastic strand, which is then processed between two or more rollers of a rolling device (calender) to form a plate of a certain thickness which is then removed by means of a removing device in the direction of a sawing device in order to be shortened to the desired length (paragraph 0008). Michel discloses that its method results in a sheet material without stresses (paragraph 0007).
5.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of forming the corresponding sheet material, of Bevernage, by using the method of forming a sheet material, of Michel. One of ordinary skill in the art would have been motivated in doing so in order to obtain a sheet material without stresses. 
6.	Regarding Claim 13, the product limitations of instant Claim 13 have been taught by Bevernage under the rejection of instant Claims 1-7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 17, 2022